United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ROBINS AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-350
Issued: June 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 8, 2011 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) October 21, 2011 merit decision denying her an occupational
disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury causally related to factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its October 21, 2011
decision. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final
decision. Therefore, this additional evidence cannot be considered by the Board. 20 C.F.R. § 501.2(c); Dennis E.
Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952). Appellant may submit this evidence
to OWCP, together with a request for reconsideration, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. § 10.606(b)(2).

FACTUAL HISTORY
On August 19, 2011 appellant, then a 57-year-old management analyst, filed an
occupational disease claim (Form CA-2) alleging that she sustained injuries to her right wrist due
to repetitive use of a manual hole puncher between July 27 and August 1, 2011.3
In a letter dated August 26, 2011, OWCP informed appellant that the evidence submitted
was insufficient to establish her claim. It advised her to submit details regarding the employment
duties she believed caused or contributed to her claimed condition, as well as a comprehensive
medical report from a treating physician, which contained symptoms, a definitive diagnosis and
an opinion with an explanation as to the cause of her diagnosed condition.
In a statement dated August 9, 2011, appellant noted that her wrist condition occurred as
a result of extreme and repetitive use of two- and three-hole punches while preparing “Smart
Books” for an inspection from July 7 through August 5, 2011. Her current wrist pain was
different from that experienced pursuant to her past episodes of transient carpal tunnel syndrome
(CTS). Appellant submitted a position description for a management analyst and a notification
of personnel action reflecting a step increase in pay.
The record contains a chronological record of medical care dated August 9 to 10, 2011.
On August 9, 2011 Dr. Anna M. Abrigo, a treating physician, noted that appellant had right wrist
pain and tenderness with repetitive use of the hand. X-rays reflected fragments projecting at the
base of the trapezium that “may represent avulsion of unknown age.”
In an August 17, 2011 report, Dr. Marvin Taylor, an employing establishment physician,
noted by marking a circle that an occupational incident had occurred on August 5, 2011. He
restricted appellant from use of the right hand or arm until August 31, 2011, at which time she
was permitted to return to full duty.
On August 23, 2011 the employing establishment controverted appellant’s claim on the
grounds that she had failed to establish fact of injury and had not submitted rationalized medical
evidence. In a statement dated August 15, 2010, Wendy Kane of the employing establishment
noted that appellant had gone shooting on the weekend prior to reporting her alleged injury and
that she had experienced no pain while using the hole punches.
In an August 18, 2011 e-mail to base liason, appellant stated that her initial diagnosis on
August 9, 2011 was tendinitis pending x-rays. The x-rays allegedly showed a fracture of the
scaphoid bone. She stated that the tenderness was a result of the repetitive use of her hands, but
the break apparently happened on August 5, 2011.

3

Appellant’s prior claims include a September 7, 1998 occupational disease claim for Achilles tendinitis and
plantar fibromatosis (File No. xxxxxx934); a February 4, 2009 occupational disease claim for bilateral lower
extremity injuries (File No. xxxxxx754); and a December 3, 2010 occupational disease claim for tendinitis of the left
shoulder (File No. xxxxxx579).

2

Appellant submitted an unsigned medical report dated August 30, 2011 reflecting that she
was treated for right hand pain.4 She attributed her pain to a work injury incurred after repetitive
use of a three-hole punch. On the day of injury, August 5, 2011, appellant was using a hole
punch and felt a pop in her wrist and experienced severe pain. Examination of the right hand and
wrist revealed indentations from the tightness of a splint she had been wearing. The preparer of
the report opined that appellant had full range of motion of the wrist, although she complained of
pain along the volar radial side which allegedly limited full range of motion. Manipulation of
the thumb CMC joint revealed no crepitus and no significant pain. Appellant was nontender to
palpation of the first dorsal extensor compartment and had no significant tenderness in the
anatomical snuffbox. X-rays revealed either small calcifications or ossifications on the volar
aspect of the wrist just distal to the scaphoid volar pole and proximal to the trapezium. There
were no obvious bony defects, but there was some deformity of the very palmar hole of the distal
scaphoid. The preparer stated:
“I think it would be very unusual for the patient’s activities that actually caused a
fracture of the trapezium of the distal pole of the scaphoid. The patient may have
had old injury in this area and could certainly have aggravated that. It’s possible
but unlikely she may have some calcific tendinitis as well.”
By decision dated October 21, 2011, OWCP denied appellant’s claim on the grounds that
she had not provided a definitive diagnosis that could be causally related to accepted
work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim, including the fact that an injury was sustained in the performance of duty
as alleged5 and that any disability and/or specific condition for which compensation is claimed is
causally related to the employment injury.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that
the diagnosed condition is causally related to the employment factors identified by the claimant.7
4

The identity of the individual who performed the examination of appellant and prepared the report is not
reflected on the report itself.
5

Joseph W. Kripp, 55 ECAB 121 (2003); see also Leon Thomas, 52 ECAB 202, 203 (2001). “When an
employee claims that she sustained injury in the performance of duty she must submit sufficient evidence to
establish that she experienced a specific event, incident or exposure occurring at the time, place and manner alleged.
She must also establish that such event, incident or exposure caused an injury.” See also 5 U.S.C. § 8101(5)
(“injury” defined); 20 C.F.R. § 10.5(q) and (ee) (2002) (“Occupational disease or Illness” and “Traumatic injury”
defined).
6

Dennis M. Mascarenas, 49 ECAB 215, 217 (1997).

7

Michael R. Shaffer, 55 ECAB 386 (2004). See also Solomon Polen, 51 ECAB 341, 343 (2000).

3

The medical evidence required to establish a causal relationship, generally, is rationalized
medical opinion evidence, i.e., medical evidence presenting a physician’s well-reasoned opinion
on how the established factor of employment caused or contributed to claimant’s diagnosed
condition. To be of probative value, the opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish a causal relationship.9
ANALYSIS
The Board finds that the medical evidence submitted by appellant is insufficient to
establish that she sustained a right wrist condition due to the accepted employment activities.
Therefore, appellant failed to meet her burden of proof.
The medical evidence of record includes records of medical care dated August 9
to 10, 2011. Dr. Abrigo noted that appellant had right wrist pain and tenderness with repetitive
use of the hand. X-rays reflected fragments projecting at the base of the trapezium that “may
represent avulsion of unknown age.” Dr. Abrigo did not provide a complete factual and medical
background, a definitive diagnosis or an opinion on the cause of appellant’s condition.
Therefore, this evidence is of limited probative value.10
In an August 17, 2011 report, Dr. Taylor indicated by check mark that an occupational
incident had occurred on August 5, 2011. Although he recommended work restrictions, he did
not provide a firm diagnosis or any opinion on the cause of appellant’s right wrist condition.
Therefore, Dr. Taylor’s report is of diminished probative value. The Board notes that his
reference to a specific event that occurred on August 5, 2011, rather than over a period longer
than a single workday or shift, is not consistant with appellant’s occupational disease claim.11
Appellant also submitted an unsigned, unidentified report dated August 30, 2011
reflecting that she was treated for right hand pain. A medical report may not be considered as
probative medical evidence if there is no indication that the person completing the report
qualifies as “physician” as defined under FECA.12 Additionally, the report does not provide a
8

Leslie C. Moore, 52 ECAB 132, 134 (2000); see also Ern Reynolds, 45 ECAB 690, 695 (1994).

9

Phillip L. Barnes, 55 ECAB 426 (2004); see also Dennis M. Mascarenas, supra note 6 at 218.

10

The Board has long held that medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship. Supra note 5.
11

20 C.F.R. § 10.5(q) (2011).

12

Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.” See Merton J. Sills, 39 ECAB 572, 575 (1988).

4

diagnosis or a definitive opinion as to the cause of appellant’s wrist condition. The August 30,
2011 report is of limited probative value and is insufficient to establish appellant’s claim.
Appellant expressed her belief that her alleged condition resulted from her employment
duties. The Board has held, however, that the mere fact that a condition manifests itself during a
period of employment does not raise an inference that there is a causal relationship between the
two.13 Neither the fact that the condition became apparent during a period of employment, nor
the belief that the condition was caused or aggravated by employment factors or incidents, is
sufficient to establish causal relationship.14 Causal relationship must be substantiated by
reasoned medical opinion evidence, which it is appellant’s responsibility to submit. Therefore,
appellant’s belief that her condition was caused by the alleged work activities is not
determinative.
OWCP advised appellant that it was her responsibility to provide a comprehensive
medical report which described her symptoms, test results, diagnosis, treatment and a physician’s
opinion, with medical reasons, on the cause of her condition. Appellant failed to do so. She has
not met her burden of proof to establish that she sustained an occupational disease in the
performance of duty causally related to factors of employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an injury in the performance of duty.

13

See Joe T. Williams, 44 ECAB 518, 521 (1993).

14

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 21, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

